MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying the applications for cancellation of removal of petitioners Laura Elena Gallegos-Calderon (A096-353036) and Ana Laura Martinez-Gallegos (A96-353-037).
We have reviewed respondent’s motion to dismiss, in part, and for summary disposition, in part, petitioners’ opposition thereto, and the record.
With regard to petitioner Ana Laura Martinez-Gallegos (A96-353-037), a review of the administrative record demonstrates that petitioner has presented no evidence that she has a qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for caneellation of removal. Accordingly, respondent’s motion for summary disposition is granted as to petitioner Ana Laura Martinez-Gallegos (A96-353-037) because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
With regard to petitioner Laura Elena Gallegos-Calderon (A096-353-036), we conclude that she has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED, in part, DISMISSED, in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.